


EXHIBIT 10.7


Summary Description of
Named Executive Officer Compensation


As part of the Company’s general salary and wage reductions, on February 23,
2016, the Compensation Committee (the “Compensation Committee”) of the Board of
Directors of TETRA Technologies, Inc. (the “Company”), at the request of Company
management, approved reductions in the base annual salaries of certain officers
of the Company, including certain of the officers who were identified as named
executive officers in the Company’s 2015 proxy statement. The salary reductions
will commence on March 5, 2016 and continue through August 5, 2016, unless they
are thereafter extended by the Compensation Committee. The effect of such salary
reductions for the named executive officers is to reduce their respective annual
base salaries by ten percent (10%) for the six-month period from February 6,
2016 (the first date that the Company’s general salary and wage reductions
became effective) through August 5, 2016. The following table sets forth the
reduced effective base salaries for such six month period, unless such reduction
is extended by the Compensation Committee.
Named Executive Officer
Title
Previous Base Salary
New Effective Base Salary
Effective Reduction
(%)
Stuart M. Brightman
President and Chief Executive Officer
$624,998
$562,499
10%
Elijio V. Serrano
Senior Vice President and Chief Financial Officer
$411,590
$370,431
10%
Joseph Elkhoury
Senior Vice President and Chief Operating Officer
$450,000
$405,000
10%
Peter J. Pintar
Senior Vice President
$370,240
$333,216
10%



There have been no other changes in compensation for current officers who were
identified as named executive officers in the Company's 2015 proxy statement.










